DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 25 OCT 2021.  The status of the claims is as follows:
Claims 1-30 are pending.
Claims 1, 12, 13, 23, 25, and 28 are amended.
Claims 26 and 27 are withdrawn (without traverse, 03 DEC 2018).
Claims 29-30 are new.

Claim Interpretation
For the purposes of applying art, any refractive index must be within the claimed range of variation of refractive index if a variation is specified (e.g. if a target refractive index is 1.4 +/- 0.03, refractive indices ranging from 1.37 to 1.43 will be held as reading on this range).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires that the refractive index of the porous layer is at least 0.3 lower than the refractive index of the same layer as bulk material; Claim 21 fails to further limit Claim 1 as it broadens this difference to the range of 0.05 – 0.5 less for the porous layer compared to the corresponding bulk material.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 11-25 are rejected under 35 U.S.C. 103 as being unpatentable over Darling ‘421 (U.S. PGPub 2012/0046421) in view of Nealey ‘017 (U.S. PGPub 2012/0202017), Millward ‘415 (U.S. PGPub 2010/0102415), Le ‘532 (U.S. PGPub 2016/0282532), and WO ‘828 (WO 2015/053828).  “Aluminum Oxide” (https://refractiveindex.info/?shelf=main&book=Al2O3&page=Malitson-o) is cited as evidence of refractive index properties of aluminum oxide for Claim 1 (printout previously attached; accessed online 21 APR 2021).
Claim 1 – Darling ‘421 discloses a method for forming a layer on a substrate (PG 0039 – 0040), the method comprising:
(a)applying a block copolymer layer on a substrate, the block copolymer comprising a polar polymeric block and a non-polar polymeric block (PG 0038, PS-b-PMMA applied to silicon scaffolds; PS-b-PMMA is stipulated to be a suitable block copolymer by Applicant at e.g. Claim 4 of the application as filed); and heating the substrate and block copolymer to induce microphase separation thereby providing a microphase separated block copolymer (PG 0038, annealing and cooling to form self-assembled patterns);
(c) depositing a metal oxide or metalloid oxide layer on the polar polymeric block of the block copolymer layer (PG 0039-0040, infiltrating and depositing alumina commensurate with the PMMA domains; PMMA contains carbonyl structures as discussed at PG 0030 which are polar structures),
Wherein the porous metal oxide or metalloid oxide layer has a thickness of at least 70 nm (Darling ‘421 PG 0026 teaches a thickness of 0.2 – 500 nm.  This overlaps the claimed range of 10 – 1000 nm.  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the metal oxide layer thickness range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).).
Darling ‘421 does not expressly teach or suggest the following limitations of Claim 1 in a single example:
Wherein the formed layer is a low refractive index layer
The specifically cited example does not discuss steps (b) and (d) of Claim 1.
wherein in step (b) the ratio of the block copolvmer laver thickness after swelling relative to the block copolvmer laver thickness prior to swelling is in a range of 1.1 to 3;
wherein the porous metal oxide or metalloid oxide laver has a porosity of at least 65%;
and wherein the porous metal oxide or metalloid oxide laver has an index of refraction at least 0.3 lower than the refractive index of the metal oxide or metalloid oxide when provided as a bulk material.
Darling ‘421 discloses the option of (d) removing the block copolymer layer from the substrate, thereby forming a porous metal oxide or metalloid oxide layer on the substrate (PG 0026, the organic constituents may be removed to leave the metal oxide scaffolding).  As such, Examiner maintains that it would have been obvious to apply the selected modification to the specific embodiment of PG 0038 – 0040, as the reference indicates their interoperability.
With regards to limitation (b), Darling ‘421 discloses the option of using solvent vapors to control the domain patterns in the block copolymer at PG 0025.  Darling ‘421 does not expressly disclose swelling.  Nealey ‘017 is drawn to solvent annealing of block copolymer systems to obtain desired internal structures (e.g. PG 0046 – 0057).  The cited portion of Nealey ‘017 mainly focuses on PS-b-PMMA systems (PG 0046) commensurate with the system of Darling ‘421.  Nealey ‘017 further discloses that the swelling ratio of the pre- and post-solvated block copolymer controls the chain mobility of block copolymer films and prima facie obvious to obtain a particular morphology of film.
Darling ‘421 / Nealey ‘017 do not expressly disclose a heating step to induce phase separation prior to immersion in the solvent.  Millward ‘415 is drawn to the formation of metal oxide films on substrates using block copolymer self-assembled layers (Abstract, PG 0013) and teaches that phase separation can be induced by thermal annealing, solvent vapor-assisted annealing (PG 0017) or both (PG 0047 teaches thermal annealing of e.g. PS-b-PVP; e.g. PG 0048 then teaches solvent annealing in e.g. TEOS).  Millward ‘415 renders obvious the same block copolymer system as Darling ‘421 / Nealey ‘017 (PG 0028, PS-PMMA); as such, the multiple annealing process of Millward ‘415 would be compatible with Darling ‘421 / Nealey ‘017.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Darling ‘421 / Nealey ‘017 to include separate thermal and solvent treatment steps as suggested by Millward ‘415, as the structure of 
Darling ‘421 / Nealey ‘017 / Millward ‘415 does not specifically disclose a porosity of the formed porous metal oxide layer.  Darling ‘421 does teach that the final domain size of the metal oxide is determined by the amount of reactive sites in the polymer domain (e.g. the proportion of PMMA to PS, as the metal oxide preferentially deposits in PMMA) and the amount of material infiltrated (e.g. selection of number of ALD cycles for infiltration) at PG 0033-0034.  With regards to the porosity, Darling ‘421 discloses that the organic material may be removed at PG 0026.  Since the metal oxide is preferentially formed in the PMMA domain, removal of the organic material would leave a structure with metal deposits generally corresponding to the original PMMA domains and voids, e.g. pores, generally corresponding to the original PS domains.  As such, the final porosity of the metal oxide layer after organic material is removed necessarily influences the degree of metal infiltration into the polymer and the volume of polymer which the metal can infiltrate.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the domain properties of the block copolymer in order to form a metal oxide structure with the desired final structure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Regarding the index of refraction of the porous metal oxide layer being at least 0.3 lower than that of the bulk metal oxide material, Darling ‘421 / Nealey ‘017 / Millward ‘415 discloses infiltration of alumina (Darling ‘421 PG 0039-0040).  The refractive index of bulk alumina (aluminum oxide) is 1.7464 per refractiveindex.info.  Le ‘532 discloses the use of aluminum oxide layers as low refractive index material layers for an antireflection film at PG 0040, preferably with refractive indices as low as 1.4 (PG 0028).  WO ‘828 is drawn generally to antireflective structures inclusive of antireflective or absorbing property coatings (PG 0003) and discloses the formation of a block copolymer structure which is then selectively infiltrated and removed to generate a patterned material on the substrate (PG 0005).  PG 0013 – 0024 discloses a process where a PS-PMMA block copolymer (PG 0015) is selectively infiltrated with TMA (PG 0017) and then exposed to water (PG 0017) to form alumina nanostructures (PG 0018), after which polymeric material is removed (PG 0018) to form the desired nanostructure.  PG 0018 contemplates thermal removal of the polymeric material.  WO ‘828 further teaches generally that control of the antireflection and absorptive properties of treated substrates is a design goal of the invention (PG 0003) and that matching of properties between two transmission media, e.g. layers of a substrate, impacts the degree of reflectance at the interface between the transmission media (PG 0004, discussing degree of reflection due to impedance mismatch between the two media).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).  The formed alumina layer with a refractive index of 1.4 is more than 0.3 below the bulk refractive index of alumina and therefore is held as a low refractive index layer commensurate with the claim.
Claim 2 – Darling ‘421 / Nealey ‘017 / Millward ‘415 / Le ‘352 / WO ‘828 teaches the method of claim 1, wherein the non-polar polymeric block comprises a non-polar polymeric hydrocarbon (Darling ‘421 PG 0038, polystyrene is non-polar).
Claim 3 – Darling ‘421 / Nealey ‘017 / Millward ‘415 / Le ‘352 / WO ‘828 teaches the method of claim 1, wherein the polar polymeric block comprises a polar polymeric hydrocarbon comprising an oxygen-containing polar functional group (Darling ‘421 PG 
Claim 4 – Darling ‘421 / Nealey ‘017 / Millward ‘415 / Le ‘352 / WO ‘828 teaches the method of claim 1, wherein the block copolymer is polystyrene-b-polymethylmethacrylate (PS-b-PMMA) (Darling ‘421 PG 0038, Nealey ‘017 PG 0046).
Claim 5 – Darling ‘421 / Nealey ‘017 / Millward ‘415 / Le ‘352 / WO ‘828 teaches the method of claim 1, wherein the polar polymeric block is present in the block copolymer in an amount ranging from 10 to 90 wt.%; and the non-polar polymeric block is present in the block copolymer in an amount ranging from 10 to 90 wt.%. (Darling ‘421 PG 0038, 50,500 / 20,900 is disclosed as the molecular weight of the individual polymers; 50,500 / (50,500 + 20,900) = 70.7 wt% PS, the non-polar block, and by extension 29.3 wt% PMMA, the polar block).
Claim 6 – Darling ‘421 / Nealey ‘017 / Millward ‘415 / Le ‘352 / WO ‘828 teaches the method of claim 1, wherein the block copolymer has a molecular weight ranging from 20 to 500 kDa (Darling ‘421 PG 0038; as calculated above, the mixture has a molecular weight of (50,500 + 20,900) Da, or 71,400 Da, or 71.4 kDa).
Claim 7 – Darling ‘421 / Nealey ‘017 / Millward ‘415 / Le ‘352 / WO ‘828 does not expressly teach a layer thickness for the block copolymer.  It is established that the formation of metal oxide is contingent on the presence of a particular block of the copolymer being present because the precursors infiltrate the polymer and preferentially react with one block of the polymer to form the metal oxide, see Darling ‘421 at PG 0026.  Since the deposition of precursor requires the presence of polymer to react with (PG 0038 discloses a purge after exposure to the metal precursor; PG 0033 states that the purge is meant to remove excess metal precursor), the thickness of the In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 8 – While Darling ‘421 / Nealey ‘017 / Millward ‘415 / Le ‘352 / WO ‘828 is drawn to applications which include the use of tunable feature sizes and shapes to adjust light interaction properties of the final products (e.g. Darling ‘421 PG 0021, light absorbers), Darling ‘421 does not give any particular indication that the transparency of its substrate is expressly considered in its products.  WO ‘828 is drawn generally to antireflective structures inclusive of antireflective or absorbing property coatings (PG 0003) and discloses the formation of a block copolymer structure which is then selectively infiltrated and removed to generate a patterned material on the substrate (PG 0005).  PG 0013 – 0024 discloses a process where a PS-PMMA block copolymer (PG 0015) is selectively infiltrated with TMA (PG 0017) and then exposed to water (PG 0017) to form alumina nanostructures (PG 0018), after which polymeric material is removed (PG 0018) to form the desired nanostructure.  PG 0018 contemplates thermal removal of the polymeric material.  PG 0013 teaches that both glass and silicon substrates are known for this purpose; it is further noted that Darling ‘421 operates on a silicon substrate (PG 0038 of Darling ‘421).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Darling ‘421 / Nealey ‘017 / Millward ‘415 / Le ‘352 / WO ‘828 
Claim 9 – Darling ‘421 / Nealey ‘017 / Millward ‘415 / Le ‘352 / WO ‘828 do not particularly teach a refractive index of their substrates.  WO ‘828 teaches generally that control of the antireflection and absorptive properties of treated substrates is a design goal of the invention (PG 0003) and that matching of properties between two transmission media, e.g. layers of a substrate, impacts the degree of reflectance at the interface between the transmission media (PG 0004, discussing degree of reflection due to impedance mismatch between the two media).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the light-transmission properties, e.g. index of refraction, of the substrate and the antireflectance coating to obtain a final product with a desired light of light reflectance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 11 – Darling ‘421 / Nealey ‘017 / Millward ‘415 / Le ‘352 / WO ‘828 teaches the method of Claim 1, wherein known solvents for solvent annealing comprise tetrahydrofuran and acetone (Nealey ‘017 PG 0048).
Claim 12 – Darling ‘421 / Nealey ‘017 / Millward ‘415 / Le ‘352 / WO ‘828  discloses that both solvent annealing time (Nealey ‘017 PG 0051) and solvent annealing temperature (Nealey ‘017 PG 0056) can be chosen to control block copolymer domain morphology. It would have been obvious to a person having ordinary skill in the art at In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 13 – Darling ‘421 / Nealey ‘017 / Millward ‘415 / Le ‘352 / WO ‘828 discloses that the swelling ratio of the pre- and post-solvated block copolymer is a variable that controls block copolymer morphology (Nealey ‘017 PG 0057).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to select suitable swelling ratios in the solvent annealing process to obtain a block copolymer film with a desired morphology, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 14 – Darling ‘421 / Nealey ‘017 / Millward ‘415 / Le ‘352 / WO ‘828 teaches the method of claim 1, wherein depositing the metal oxide or metalloid oxide layer comprises performing atomic layer deposition (ALD) (i) to selectively deposit a first precursor on polar polymeric blocks of the block copolymer layer in a first deposition half- cycle, and (ii) to react the deposited first precursor with a second precursor in a second subsequent deposition half-cycle, thereby forming the metal oxide or metalloid oxide layer (Darling ‘421 PG 0039 discloses an ALD reaction between trimethylaluminum (TMA) and water vapor; with regards to the selective deposition, Darling ‘421 PG 0026 teaches that the TMA / water vapor system in PS-b-PMMA is 
Claim 15 – Darling ‘421 / Nealey ‘017 / Millward ‘415 / Le ‘352 / WO ‘828 teaches the method of claim 1, wherein depositing the metal oxide or metalloid oxide layer comprises performing a plurality of deposition cycles (Darling ‘421 PG 0040, a variety of embodiments are contemplated with multiple ALD cycles).
Claim 16 – Darling ‘421 / Nealey ‘017 / Millward ‘415 / Le ‘352 / WO ‘828 teaches the method of claim 1, wherein the metal oxide or metalloid oxide layer has a thickness corresponding to that of the block copolymer layer thickness after swelling (this is necessarily true; both the metal oxide layer and the swelled block copolymer layer have discrete thicknesses, and the metal oxide layer thickness must physically be either greater than, equal to, or less than the swelled block copolymer layer thickness; each of those relationships is a correspondence between the thicknesses).
Claim 17 – Darling ‘421 / Nealey ‘017 / Millward ‘415 / Le ‘352 / WO ‘828 teaches the method of claim 1, wherein the metal oxide or metalloid oxide is selected from the group consisting of alumina (Al2O3), silica (SiO2), titanium dioxide (TiO2), and zinc oxide (ZnO2) (Darling ‘421 PG 0038 details a method for depositing alumina; Darling ‘421 PG 0047 details a method for depositing titanium dioxide; Darling ‘421 PG 0022 discloses that zinc oxide and silica may be deposited by SIS methods which are the methods used in Darling ‘421).
Claim 18 – Darling ‘421 / Nealey ‘017 / Millward ‘415 / Le ‘352 / WO ‘828 teaches the method of claim 1, wherein removing the block copolymer layer from the substrate comprises performing thermal annealing (Darling ‘421 PG 0035 discloses heating in air at 500 degrees Celsius for six hours to remove PS-b-PMMA material).
Claim 19 – Darling ‘421 / Nealey ‘017 / Millward ‘415 / Le ‘352 / WO ‘828 discloses the formation of an inorganic layer at Darling ‘421 PG 0026 with a thickness of 0.2 – 500 nm.  This overlaps the claimed range of 100 – 1000 nm.  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the metal oxide layer thickness range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).  With regards to the porosity, Darling ‘421 discloses that the organic material may be removed at PG 0026.  Since the metal oxide is preferentially formed in the PMMA domain, removal of the organic material would leave a structure with metal deposits generally corresponding to the original PMMA domains and voids, or pores, generally corresponding to the original PS domains.
Claim 20 – Darling ‘421 / Nealey ‘017 / Millward ‘415 / Le ‘352 / WO ‘828 does not specifically disclose a porosity of the formed porous metal oxide layer.  Darling ‘421 does teach that the final domain size of the metal oxide is determined by the amount of reactive sites in the polymer domain (e.g. the proportion of PMMA to PS, as the metal oxide preferentially deposits in PMMA) and the amount of material infiltrated (e.g. selection of number of ALD cycles for infiltration) at PG 0034.  With regards to the porosity, Darling ‘421 discloses that the organic material may be removed at PG 0026.  Since the metal oxide is preferentially formed in the PMMA domain, removal of the organic material would leave a structure with metal deposits generally corresponding to the original PMMA domains and voids, e.g. pores, generally corresponding to the original PS domains.  As such, the final porosity of the metal oxide layer after organic material is removed is necessarily result-effective with regards to the degree of metal infiltration into the polymer and the volume of polymer which the metal can infiltrate.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 21 – Darling ‘421 / Nealey ‘017 / Millward ‘415 / Le ‘352 / WO ‘828 render obvious an alumina layer with a refractive index of 1.4 (Le ‘532 PG 0040); this value is 0.3464 lower than bulk alumina as shown in the rejection of Claim 1.
Claim 22 - Darling ‘421 / Nealey ‘017 / Millward ‘415 / Le ‘352 / WO ‘828 render obvious an alumina layer with a refractive index of 1.4 (Le ‘532 PG 0040).
Claim 23 – Examiner notes that the mathematical relationships disclosed in Claim 23 are drawn to an unclaimed intended use of the product resulting from the method of Claim 8.  The product as described is capable of use with any particularly selected refractive index medium and at any particularly selected optical wavelength.
Claim 24 – Darling ‘421 / Nealey ‘017 / Millward ‘415 / Le ‘352 / WO ‘828 disclose the formation of an arbitrary number of metal oxide layers at Darling ‘421 PG 0038 – 0040.  As disclosed at Darling ‘421 PG 0026, one deposition sequence deposits a layer of metal oxide; a second deposition sequence would deposit and oxidize new precursor and would thus form a second layer.
Claim 25 – Darling ‘421 / Nealey ‘017 / Millward ‘415 / Le ‘352 / WO ‘828 do not disclose a particular relationship between the refractive indices of the porous metal oxide layer and the transparent material substrate.  WO ‘828 teaches generally that control of the antireflection and absorptive properties of treated substrates is a design In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).  With regards to the comparison between the outer layer refractive index and the external medium refractive index, Examiner notes that this mathematical relationship is drawn to an unclaimed intended use of the product resulting from the method of Claim 24.  The product as described is capable of use with any particularly selected refractive index medium and at any particularly selected optical wavelength.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Darling ‘421 / Nealey ‘017 / Millward ‘415 / Le ‘352 / WO ‘828 as applied to Claim 8 above, and further in view of de Oliveira ‘366 (U.S. PGPub 2014/0335366).
Claim 10 – Darling ‘421 / Nealey ‘017 / Millward ‘415 / Le ‘352 / WO ‘828 generally discloses glass substrates at WO ‘828 PG 0013 and 0034 (glass generally).  However, none of the cited references expressly teach or suggest any of the particular species of substrate as claimed.  de Oliveira ‘366 discloses an antireflective coating (PG 0001), which is desirably porous (PG 0012).  The antireflective coating is a combination .

Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Darling ‘421 / Nealey ‘017 / Millward ‘415 / Le ‘352 / WO ‘828 as applied to Claims 8 and 24 above, and further in view of Neuman ‘191 (U.S. Patent 5,811,191).  These rejections are based on the premise that the limitations of Claims 23 and 25 which were identified as intended use in earlier rejections are instead incorporated into the claim as positive method limitations.
Claim 23 – Darling ‘421 / Nealey ‘017 / Millward ‘415 / Le ‘352 / WO ‘828 do not disclose the particularly claimed relationships governing the formed porous metal oxide layer.  Neuman ‘191 discloses the formation of antireflectance layers, inclusive of a layer which sits between a first layer and an incident medium (Abstract; the first layer is a graded layer in this case).  The specific layer has a refractive index that is the square root c in the claim which is not in the formulas of Neuman ‘191; however, Neuman ‘191 clearly contemplates layer design based on the refractive indices of adjacent materials and the intended operational wavelength in a fashion comparable to the claim.  Neuman ‘191 discloses that the use of a graded first layer is advantageous relative to a uniform first layer (Column 4 Lines 22-50); however, Examiner does not find a teaching that disparages a uniform first layer or teaches the inability of a uniform first layer to function with a second layer as disclosed in Neuman ‘191.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Darling ‘421 / Nealey ‘017 / Millward ‘415 / Le ‘352 / WO ‘828 to select the refractive index and thickness of the metal oxide layer in accordance with the parameters of Neuman ‘191, both sets of references are interested in the formation of antireflectance coatings and Neuman ‘191 teaches a design algorithm for antireflectance coating properties which provides for a more controlled transition between two different optical regimes.
Claim 25 - Darling ‘421 / Nealey ‘017 / Millward ‘415 / Le ‘352 / WO ‘828 do not disclose the particularly claimed relationships governing the formed porous metal oxide layer.  Neuman ‘191 discloses the formation of antireflectance layers, inclusive of a layer which sits between a first layer and an incident medium (Abstract; the first layer is a graded layer in this case).  The specific layer has a refractive index that is the square root of the highest refractive index in the graded layer and the refractive index of the incident medium, and the thickness is chosen to be one-quarter an optical thickness of a selected In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Darling ‘421 / Nealey ‘017 / Millward ‘415 / Le ‘352 / WO ‘828 as applied to Claim 25 above, and further in view of Kotsubo ‘004 (U.S. PGPub 2002/0039004).  “Aluminum Oxide” (https://refractiveindex.info/?shelf=main&book=Al2O3&page=Malitson-o) and “Zinc Oxide” (https://refractiveindex.info/?shelf=main&book=ZnO&page=Bond-o) are cited as evidence of refractive index properties of aluminum oxide and zinc oxide for Claim 28 (printouts attached; accessed online 21 APR 2021).
Claim 28 - Darling ‘421 / Nealey ‘017 / Millward ‘415 / Le ‘352 / WO ‘828 disclose the formation of an arbitrary number of metal oxide layers at Darling ‘421 PG 0038 – 0040 and further discloses that multiple discrete metal oxides may be deposited (e.g. Darling ‘421 PG 0050, alumina SIS followed by zinc oxide SIS).  This renders obvious the formation of an alternating stack of alumina and zinc oxide layers.  Kotsubo ‘004 is drawn to the formation of an antireflection film (PG 0046) on a transparent substrate (PG 0046).  The antireflection film may be e.g. three bilayers of alternating high and low refractive index material (PG 0051); said high-refractive index material may be e.g. zinc oxide (PG 0052) with a refractive index of 1.8 or higher and said low-refractive index material may be e.g. alumina (PG 0052) with a refractive index of 1.6 or lower.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Darling ‘421 / Nealey ‘017 / Millward ‘415 / Le ‘352 / WO ‘828 to form three bilayers of alumina and zinc oxide as suggested by Kotsubo ‘004, as Darling ‘421 / Nealey ‘017 / Millward ‘415 / In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 29 - Darling ‘421 / Nealey ‘017 / Millward ‘415 / Le ‘352 / WO ‘828 / Kotsubo ‘004 renders obvious the relationship disclosed in Claim 29 (selection of air with a refractive index of 1.000 will yield an external medium lower than the other 
Claim 30 - Darling ‘421 / Nealey ‘017 / Millward ‘415 / Le ‘352 / WO ‘828 / Kotsubo ‘004 renders obvious the method of Claim 29, wherein the index of refraction of the substrate is greater than the index of refraction value of the medium external to the layered substrate (any solid substrate will possess a greater index of refraction than air; relation of the refractive index of the substrate to the other layers is obvious as discussed in the rejection of Claim 28).

Response to Arguments
Certain of Applicant’s arguments, see Remarks, filed 25 OCT 2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Le ‘352 and WO ‘828 in combination with the previously cited references.
Applicant argues (Pages 8-9) that the cited references do not render obvious every limitation of Claim 1 as amended.  Examiner agrees and withdraws the previous rejection.  However, upon further search and consideration, Examiner cites Le ‘352 and WO ‘828 in combination with the previously cited references to address the limitations of Claim 1.
The remainder of Applicant's arguments filed 25 OCT 2021 have been fully considered but they are not persuasive.
Applicant argues (Pages 8-9) that the cited references do not recognize these new limitations as result effective such that routine optimization would be applicable.  Examiner respectfully disagrees for the reasons cited above.
Applicant argues (Page 9) that additional references brought in to address dependent claims do not address the alleged deficiencies of the first three cited references.  In view of the new grounds of rejection wherein Claim 1 is rejected over five references, Examiner respectfully maintains that the alleged deficiencies are taught or suggested by these first five cited references as explained above, and therefore the additional references are not required to address them further.
Applicant argues (Page 10) that Darling ‘421 does not render obvious every limitation of Claim 214.  Examiner respectfully disagrees.  PG 0013 of Darling ‘421 expressly discloses multi-layer structures in context of the polymer scaffolding, which means Darling ‘421 contemplates the formation of additional scaffolds to form multi-layer structures commensurate with Claim 24.
Applicant makes no specific argument to any other claim not addressed above.  As such, Examiner maintains the grounds of rejection for these claims as discussed in the Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 
/MICHAEL G MILLER/             Examiner, Art Unit 1712          

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712